PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Oh et al. 
Application No. 16/757,778
Filed: April 21, 2020
For: ORGANIC ELECTROLUMINESCENT COMPOUND AND ORGANIC ELECTROLUMINESCENT DEVICE COMPRISING THE SAME

:
:
:
:	DECISION ON PETITION
:
:
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 25, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, June 14, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on September 15, 2021. A Notice of Abandonment was mailed on January 3, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of an amendment; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.1 

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given in the petition; however, the Office will mail all future correspondence solely to the address of record. 

This application is being referred to Technology Center Art Unit 1622 for appropriate action in the normal course of business on the reply received February 25, 2022.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


cc:	G. Creston Campbell
	455 Forest Street
	Marlborough, MA  01752


    
        
            
        
            
    

    
        1 The practitioner’s typed name under the S-signature (“G. Creston Campbell”) does not match the name associated with registration number 72,624 (“Gordon Campbell, Jr.”) due to the omission of the suffix, “Jr.”. Based upon practitioner’s duty of candor and good faith in dealing with the Office (see 37 CFR 1.56), the signer has been deemed to be the Gordon Campbell, Jr. associated with registration number 72,624. Practitioner should notify the Office immediately if this interpretation of the signature is not correct.